Case: 2:21-cv-02120-MHW-EPD Doc #: 4 Filed: 05/10/21 Page: 1 of 2 PAGEID #: 39
Case: 2:21-cv-02120-ALM-EPD Doc #: 3 (Court only) Filed: 04/30/21 Page: 1 of 2 PAGEID
#: 37

United States District Court
Southern District of Ohio

Related Case Memorandum
Civil Cases

Chief Judge Algenon L. Marbley, Judge Michael H. Watson, Magistrate Judge

 

 

TO: Elizabeth Preston Deavers
FROM: Jodi L. Keener , Deputy Clerk
DATE: 4/30/2021

 

SUBJECT: Case Caption: _ Shavers et al v. The Ohio State University

CASE: Case Number: Doc. 2:21-cv-2120 1

DISTRICT JUDGE:

Judge Marbley and Magistrate Judge Deavers

File Date: _ 4/28/2021

 

This memorandum is to notify you that the civil cover sheet on the above referenced case reflects
the following alleged related case(s):

 

 

 

 

 

 

Related Case(s):

Case Caption: John Does 151-166 v. The Ohio State University

Case Number: Doc. 2:20-cv-3817 1 District Judge: Watson
File Date: 7/29/2021 Magistrate Judge: Deavers
Related Case(s):

Case Caption:

Case Number: District Judge:

 

File Date:

Magistrate Judge:

 
Case: 2:21-cv-02120-MHW-EPD Doc #: 4 Filed: 05/10/21 Page: 2 of 2 PAGEID #: 40
Case: 2:21-cv-02120-ALM-EPD Doc #: 3 (Court only) Filed: 04/30/21 Page: 2 of 2 PAGEID

#: 38

Memo Re: Related Civil Cases

Page 2

The District Judges having conferred, we respond to Case Administrator Jodi Keener

as follows:

Judges’ Response:

O

Oo OF OFO ODO

We agree that the cases are not related and that the subject case should remain
with the Judge to whom it is assigned.

We agree that the cases are related and shag thesubject case should be
transferred to the docket of Judge / Pe pp)

 

We agree that although the cases are related, the subject case nevertheless should
remain with the Judge to whom it was assigned.

We are unable to agree and will accept any decision made by the Chief Judge.

1 am the Judge on both/all of the listed cases and have determined that the cases
are not related.

I am the Judge on both/all of the listed cases and have determined that the cases
are related and they shall both/all remain on my docket.

Other Direction of Judge:

 

 

Gh Zl ale

United States District Judge———__

 

 

nited States District Judge

 

United States District Judge

Cc: Courtroom Deputies

Revised 7/19/2012
